DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1 and 2, drawn to a method for increasing crop yield by transforming a plant with at least one ferredoxin-thioredoxin reductase protein-encoding sequence; including wherein the sequence comprises SEQ ID NO: 1 or encodes a protein selected from SEQ ID NOs: 2 and 14-106. NOTE: if this invention is elected, then there is an additional election of species, see below.

II, claim(s) 3 and 4, drawn to a plant having stably incorporated into its genome a promoter that drives expression in a plant operably linked to a ferredoxin-thioredoxin reductase protein-encoding sequence, wherein said promoter is heterologous to the sequence; including wherein the sequence comprises SEQ ID NO: 1 or encodes a protein selected from SEQ ID NOs: 2 and 14-106. NOTE: if this invention is elected, then there is an additional election of species, see below.

Group III, claim(s) 3 and 5, drawn to a plant having stably incorporated into its genome a promoter that drives expression in a plant operably linked to a ferredoxin-thioredoxin reductase protein-encoding sequence, wherein said promoter is heterologous to the sequence; and to a transformed seed of said plant.

Group IV, claim(s) 3 and 6, drawn to a plant having stably incorporated into its genome a promoter that drives expression in a plant operably linked to a ferredoxin-thioredoxin reductase protein-encoding sequence, wherein said promoter is heterologous to the sequence; including wherein said plant is a monocot.

Group V, claim(s) 3 and 7, drawn to a plant having stably incorporated into its genome a promoter that drives expression in a plant operably linked to a ferredoxin-thioredoxin reductase protein-encoding sequence, wherein said promoter is heterologous to the sequence; including wherein said plant is a dicot.

Group VI, claim(s) 1, 8, and 9, drawn to a method for increasing crop yield by transforming a plant with at least one ferredoxin-thioredoxin reductase protein-.

Group VII, claim(s) 3, 10, and 11, drawn to a plant having stably incorporated into its genome a promoter that drives expression in a plant operably linked to a ferredoxin-thioredoxin reductase protein-encoding sequence, wherein said promoter is heterologous to the sequence; including wherein the sequence is expressed from a developmentally regulated promoter.

Group VIII, claim(s) 12 and 13, drawn to a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding a ferredoxin-thioredoxin reductase protein; including wherein the sequence comprises SEQ ID NO: 1 or encodes a protein selected from SEQ ID NOs: 2 and 14-106. NOTE: if this invention is elected, then there is an additional election of species, see below.

Group IX, claim(s) 12 and 14, drawn to a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding a ferredoxin-thioredoxin reductase protein; including wherein said promoter comprises SEQ ID NO: 5.

Group X, claim(s) 12 and 15, drawn to a DNA construct comprising, in operably linkage, a promoter that is functional in a plant cell and a nucleic acid sequence encoding a 

Election of Species
IF APPLICANT ELECTS THE INVENTION OF GROUP I, II, OR VIII, THEN THERE IS AN ADDITIONAL ELECTION OF SPECIES:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The proteins of SEQ ID NOs: 2 and 14-106.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1, 3, and 12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a sequence encoding a ferredoxin-thioredoxin reductase protein that is either operably linked to a plant promoter or else is transformed into a plant, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sosa et al (WO 2005/118820) who teach a sequence encoding a ferredoxin-thioredoxin reductase protein with 100% identity to the instant SEQ ID NO: 2 (referred to by Sosa et al as SEQ ID NO: 18 and annotated as Ceres Clone 295783 – see written opinion of the  international searching authority provided in the instant application on Jan. 9, 2020) and claim this sequence operably linked to a regulatory sequence capable of causing transcription, which is a promoter (see claims 4 and 5 on pages 49-50).  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. Unity of invention will be re-evaluated at each step in prosecution, and if/when a claim is found to be allowable, then any claim that requires the specifics of the allowable claim will be rejoined because unity of invention will have been restored.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662